DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered. 
Claims Status
Claims 1-3 and 6-16 are pending. Claims 1 and 6 are amended. Claims 7-16 are added. 
Response to Amendments/Arguments
Applicant's arguments filed 10/29/2020 have been carefully studied and fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103269686 to Chinatsu et al. (“Chinatsu”, cited by applicant) in view of Vanderlaan et al. (US2004/0186248). 
Regarding claim 1, Chinatsu teaches a contact lens package (page 1, first para, page 6, third-fourth para, page 8, seventh to tenth paragraph, and page 9, seventh paragraph) comprising: 
- a silicone hydrogel contact lens (page 8, seventh to tenth paragraph, including silicone hydrogel contact lens); 
 - a packaging container composed of a polypropylene (page 9, paragraph seven, the suitable material for packaging container include polypropylene); and 
 - a packaging solution containing nonionic surfactant (page 6, third paragraph), the nonionic surfactant comprising polyoxyethylene hydrogenated castor oil serving as nonionic surfactant (page 6, fourth paragraph). 
Chinatsu teaches the inclusion of a silicone hydrogel contact lens, but does not specifically teach its silicone hydrogel contact lens has the specific Young’s modulus as instantly claimed. 
Vanderlaan teaches a soft contact lens of silicone hydrogel that is comfortable to wear (para [0010] [0011]). Vanderlaan teaches its soft contact lens is of silicone hydrogel that is comfortable to wear (para [0010] [0011]) having a Young's modulus of less than about 130 psi (see claim 13 Vanderlaan, which is less than about 0.89 MPa), which range overlaps with the instantly claimed range of 1.2 MPa or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art to select and include suitable silicone hydrogel contact lens taught by Vanderlaan (which silicone hydrogel contact lens having Young’s modulus meeting the claimed limitations) in the packaging of Chinatsu, as Vanderlaan teaches its soft contact lens of silicone hydrogel that is comfortable to wear (para [0010] [0011]), which would have predictably arrived at a satisfactory contact lens package that is the same as instantly claimed. One of ordinary skill would have understood how to modify and choose suitable material for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claims 2 and 13-14, Chinatsu teaches the suitable amount of the nonionic surfactant in the packaging solution is about 0.001 to 3% (page 6, ninth paragraph), which range overlaps with the instantly claimed range of 0.001% to 0.1% of claim 1, which range overlaps with the instantly claimed range of 0.001% to 0.08% of claim 13, which range overlaps with the instantly claimed range of 0.001% to 0.02% of claim 14;.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  
Regarding claim 3, modified Chinatsu teaches a contact lens package includes a packaging solution of polyoxyethylene hydrogenated castor oil (which is the same material as that of the instant application) and includes a silicone hydrogel contact lens 
Regarding claim 6, Chinatsu teaches a method for producing a contact lens package (page 1, first para, page 6, third-fourth para, page 8, seventh to tenth paragraph, and page 9, seventh paragraph) comprising: 
- sealing a silicone hydrogel contact lens (page 8, fourth to seventh, and tenth paragraph),and a packaging solution in a packaging container composed of a polypropylene (page 9, paragraph seven, the suitable material for packaging container include polypropylene),  
 - the packaging solution containing nonionic surfactant (page 6, third paragraph), the nonionic surfactant comprising polyoxyethylene hydrogenated castor oil serving as nonionic surfactant (page 6, fourth paragraph). 
Chinatsu teaches the inclusion of a silicone hydrogel contact lens, but does not specifically teach its silicone hydrogel contact lens has the specific Young’s modulus as instantly claimed. 
Vanderlaan teaches a soft contact lens of silicone hydrogel that is comfortable to wear (para [0010] [0011]). Vanderlaan teaches its soft contact lens is of silicone hydrogel that is comfortable to wear (para [0010] [0011]) having a Young's modulus of less than about 130 psi (see claim 13 Vanderlaan, which is less than about 0.89 MPa), which range overlaps with the instantly claimed range of 1.2 MPa or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art to select and include suitable silicone hydrogel contact lens taught by Vanderlaan (which silicone hydrogel contact lens having Young’s modulus meeting the claimed limitations) in the packaging of Chinatsu, as Vanderlaan teaches its soft contact lens of silicone hydrogel that is comfortable to wear (para [0010] [0011]), which would have predictably arrived at a satisfactory contact lens package that is the same as instantly claimed. One of ordinary skill would have understood how to modify and choose suitable material for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claims 7-12 and 16, Chinatsu teaches using suitable polyoxyethylene hydrogenated castor oil such as polyoxyethylene hydrogenated castor oil 60 (page 6, fourth-sixth paragraph, i.e., the addition mole number of oxyethylene being 60), which is the same nonionic surfactant material as that of the instant application (see instant specification at paragraph [0023], and example 1-4 para [0047];  . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chinatsu in view of Vanderlaan as applied to claim 1 above, further in view of Satake (US 2012/0148519). 
The limitations of claim 1 are taught by Chinatsu in view of Vanderlaan as discussed above. 
Regarding claim 15, Chinatsu teaches the inclusion of a silicone hydrogel contact lens in its contact lens package (page 1, first para, page 6, third-fourth para, page 8, seventh to tenth paragraph, and page 9, seventh paragraph), but does not specifically teach its silicone hydrogel contact lens is made from a urethane bond-containing polydimethylsiloxane macromonomer.
Satake teaches a silicone hydrogel contact lens having good oxygen permeability and flexibility (para [0025] [0049]-[0051]). Satake teaches a silicone hydrogel contact lens is made from a urethane bond-containing polydimethylsiloxane macromonomer (i.e., para [0051], a polydimethylsiloxane structure via a urethane bond), and Satake teaches due to having a urethane bond and a siloxane moiety, these silicone compounds impart flexibility, elastic resilience and oxygen permeability to the resulting lens (para [0051]).
It would have been obvious to one of ordinary skill in the art to select and include suitable silicone hydrogel contact lens such as those taught by Satake (which silicone 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/YAN LAN/           Primary Examiner, Art Unit 1782